                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


LARRY G. HARRIS,                                   )
                                                   )
               Plaintiff,                          )
                                                   )
vs.                                                )          Case No. 18−cv–0711−MJR
                                                   )
J. BALDWIN,                                        )
ATCHINS,                                           )
JEFF DENNISON,                                     )
CAMPBELL,                                          )
WALKER,                                            )
TERRY GRISSOM,                                     )
HILLE,                                             )
DRAFIS, and                                        )
FARNAR                                             )
                                                   )
               Defendants.                         )


                                  ORDER TO SHOW CAUSE

REAGAN, Chief District Judge:

       Plaintiff Larry G. Harris, an inmate in Shawnee, brings this action for deprivations of his

constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff brings claims pursuant to § 1983

alleging that he has been retaliated against and subjected to unconstitutional conditions of

confinement. (Doc. 11). Plaintiff seeks injunctive relief and monetary damages. Id.

       It has come to the Court’s attention that Plaintiff has dramatically under-represented his

previous litigation history. (Doc. 11, p. 3). A pro-se prisoner’s litigation history is a material

element of the complaint because that that information enables a court to manage its docket and

adhere to the 3-strikes requirement of 28 U.S.C. 1915(g). Hoskins v. Dart, 633 F.3d 541, 544

(7th Cir. 2011). Failure to disclose litigation history is grounds for sanctions, up to and including

dismissal with prejudice. Id. at 543-44.

                                                 1
         Accordingly, Plaintiff is ORDERED to SHOW CAUSE why this case should not be

dismissed or monetary sanctions imposed due to the failure to disclose his prior litigation history.

Plaintiff shall show case no later than October 30, 2018. Failure to respond to this order may

result in dismissal of this action for failure to comply with an order of the Court pursuant to Rule

41(b).

         IT IS SO ORDERED.

         Dated: October 9, 2018

                                                             s/ MICHAEL J. REAGAN
                                                             United States Chief District Judge




                                                 2
